Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                            February 9, 2016
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                  No. 46696-1-II

                                 Respondent,

         v.

 JEREMY P. BAKKE,                                               UNPUBLISHED OPINION

                                 Appellant.

       MELNICK, J. — Jeremy Bakke appeals his convictions for assault in the third degree,

possession of methamphetamine, and possession of stolen property in the third degree, arguing

that the trial court accepted an invalid waiver of his right to a jury trial and violated his Fourteenth

Amendment right to due process because he stood trial in shackles without a hearing. He also

argues that the trial court erred by imposing LFOs without conducting an individualized inquiry.

In his Statement of Additional Grounds (SAG), Bakke asserts insufficient evidence supported his

assault in the third degree conviction. Because Bakke waived his right to a jury trial, the trial court

committed harmless error by not conducting a hearing on Bakke being restrained during trial, and

because sufficient evidence supports his assault in the third degree conviction, we affirm the trial

court. We also exercise our discretion and decline to consider Bakke’s LFO argument because he

did not preserve the issue for appeal.

                                               FACTS

       During the evening of November 29, 2013, police officers approached Bakke after

receiving a call to search the area for a suspect connected to an “auto prowl.” Report of

Proceedings (RP) (July 21, 2014) at 157. The victim reported items missing from her car,
46696-1-II


including her purse and phone. She also described a car she saw leaving the scene. Officer Tom

Topaum approached the driver’s side of a car that matched the description the victim provided,

tapped on the window, and ordered Bakke to show his hands.              After Topaum’s repeated

instructions, Bakke exited the car and was handcuffed. The police arrested Bakke on outstanding

warrants.

       Bakke became “very upset” when the officers told him he was under arrest. RP (July 21,

2014) at 198. Topaum stated that Bakke screamed, yelled, cussed, and failed to obey police orders.

The officers started to put Bakke in the patrol car. Topaum grabbed Bakke’s shoulder and head

and pushed him down into the backseat. Bakke sat back, lifted his right foot up, and kicked toward

Topaum, kicking the officer in the right arm. Topaum stated that Bakke kicked him so hard that

the force pushed him two or three steps backwards. Topaum felt his arm dislocate. Officer Janell

Cusick, who witnessed the incident, said she saw Topaum grab his arm and back away while

another officer closed the patrol car door. Topaum stated he thought Bakke was trying to kick him

a second time.

       Topaum realized at the time that he should have the injury checked out, but he did not seek

medical attention. He felt like the arm had “popped back in.” RP (July 21, 2014) at 195. He

finished his shift and did not take any pictures of his arm.

       Topaum found a phone on Bakke’s person. Another officer collected an earring and a tube

of eyeliner from a search of the car, which the victim identified as her own. The same officer also

found methamphetamine in the trunk of the car.

       The State charged Bakke by information with assault in the third degree, unlawful

possession of methamphetamine, and possession of stolen property in the third degree.




                                                  2
46696-1-II


       Prior to trial, Bakke waived his right to a jury trial. The waiver form lists his charges in

paragraph 1. Paragraph 2 states:

                I have been informed and fully understand that in a jury trial I have the
       following rights:
                (a) The right to remain silent before and during trial, and the right to refuse
       to testify      against myself;
                (b) The right at trial to hear and question the witnesses who testify against
       me;
                (c) The right at trial to testify and to have witnesses testify for me. These
       witnesses can be         made to appear at no expense to me;
                (d) The right to appeal the jury's verdict.

Supplemental Clerk’s Papers (Suppl. CP) at 74. The waiver also included paragraph 3 that states,

“I freely and voluntarily waive my right to a jury trial. No one has threatened harm of any kind to

me or to any other person and no one has made promises of any kind to cause me to make this

waiver.” Suppl. CP at 74-75. Paragraph 4 states, “[t]he court without a jury will consider the

factual basis of the charges listed in paragraph 1. The court will decide whether the facts provide

substantial and compelling reasons to find me guilty of the charges listed in paragraph 1.” Suppl.

CP at 75. Bakke and his lawyer signed the waiver. Above the defense attorney’s signature, the

waiver states, “I have read and discussed this Waiver of Jury Trial on Aggravating Circumstances

with the defendant and believe that the defendant is competent and fully understands the waiver.”

Suppl. CP at 75.

       When counsel handed the waiver forward, the court engaged in a colloquy with Bakke

about his knowledge of the right to a jury trial and his intent to waive the right. The court read

through the form on the record and asked Bakke if he understood the charges against him and his

rights. Bakke answered that he understood the charges and wished to waive his right. The court

then said, “[Y]ou have a constitutional right to have a jury trial and that would be a jury of 12

persons who would be selected at random from the community and examined by the attorneys to



                                                  3
46696-1-II


determine that they would be fair and impartial.” RP (July 17, 2014) at 5. The court went on to

ask, “[D]o you wish to waive that right and to proceed to a trial solely decided by the judge?” RP

(July 17, 2014) at 5. Bakke stated that he understood his right and wished to waive it. The State

objected to Bakke waiving a jury trial and the court noted the objection. The court accepted

Bakke’s waiver.

       Before opening statements, Bakke’s lawyer advised the court that her client was “asking

that he be unshackled so that he [could] take notes during his own trial and participate.” RP (July

21, 2014) at 76. The State argued that Bakke should be kept in restraints because one of the charges

was assault on a police officer, the judge already knew that Bakke was in custody, and it would

not inhibit Bakke’s ability to take notes. Bakke’s attorney stated in response, “He doesn’t have

any objection to being shackled,” and clarified that the request was only to remove the handcuffs.

RP (July 21, 2014) at 77. The court ruled,

               At this point in time, I do believe it’s an officer safety issue. Also, with
       respect to the fact that I know he’s in custody, it doesn’t affect me one way or the
       other. I’m as impartial as they come, so it’s not an issue with me. He can take
       notes while he’s restrained with the handcuffs. I’ll allow him additional breaks if
       we need to take a break so that he can kind of relax his hands for a little bit. I don’t
       mind a l0-minute break every hour or so—a five-minute break every hour or so not
       a problem with me. I’ll accommodate.

RP (July 21, 2014) at 77-78.

       Bakke remained in restraints throughout the bench trial with seemingly one exception.

During Bakke’s testimony, his lawyer requested that Bakke be unshackled and the handcuffs

moved to behind his back so he could demonstrate the officers putting him in the patrol car.

Although the record is unclear, it appears the request was granted because Bakke was able to lie

down on the courtroom floor and demonstrate his physical conduct when he was put in the patrol

car.



                                                  4
46696-1-II


       Bakke stated he did kick his feet to get back up but did not remember making contact with

Topaum. He also admitted during his testimony that the phone and some other property the

officers found in Bakke’s possession were not his own, and that the methamphetamine in the car

was his.

       The trial court found Bakke guilty on all counts. At sentencing, the court followed the

agreed sentencing recommendation: 54 months’ confinement with credit for time served on count

I and 14 months’ confinement and 12 months’ community custody for count II. The court

suspended the time for count III. The court also found Bakke to be indigent and waived the

attorney fee. It ordered Bakke to pay $1,300 in LFOs, $800 of which were mandatory fees. Bakke

did not object to the imposition of the fees. He appeals his convictions and LFOs.

                                            ANALYSIS

I.     RIGHT TO A JURY TRIAL

       Bakke argues that the trial court violated his right to a jury trial because he did not enter a

valid waiver of the right. We disagree.

       A.      Standard of Review

       We review the validity of a defendant’s jury trial waiver de novo. State v. Ramirez–

Dominguez, 140 Wash. App. 233, 239, 165 P.3d 391 (2007). A criminal defendant in superior court

has the constitutional right to a jury trial. WASH. CONST. art. 1, § 21; CrR 6.1(b); State v. Stegall,

124 Wash. 2d 719, 723, 881 P.2d 979 (1994). However, a criminal defendant may waive this right,

as long as the waiver is voluntary, knowing, and intelligent. City of Bellevue v. Acrey, 103 Wash. 2d
203, 207, 691 P.2d 957 (1984). “The waiver must either be in writing, or done orally on the

record.” State v. Treat, 109 Wash. App. 419, 427, 35 P.3d 1192 (2001). A colloquy or on-the-record

advice of the waiver’s consequences is not required so long as the waiver is a “personal expression”



                                                  5
46696-1-II


from the defendant; a waiver by defendant’s lawyer on the defendant’s behalf is not sufficient.

Stegall, 124 Wash. 2d at 725; State v. Wicke, 91 Wash. 2d 638, 644, 591 P.2d 452 (1979).

       The State bears the burden of establishing the validity of the defendant’s jury trial waiver,

and we indulge every reasonable presumption against such waiver, absent a sufficient record. State

v. Hos, 154 Wash. App. 238, 249-50, 225 P.3d 389 (2010). “The validity of any waiver of a

constitutional right, as well as the inquiry required by the court to establish waiver, [depends] on

the circumstances of each case, including the defendant’s experience and capabilities.” Stegall,
124 Wash. 2d at 725. We do not require that a defendant “be apprised of every aspect of the jury

trial right in order for the defendant’s waiver to be valid.” State v. Benitez, 175 Wash. App. 116,

129, 302 P.3d 877 (2013).

       Errors of constitutional magnitude that are harmless beyond a reasonable doubt do not

require reversal. See State v. Deal, 128 Wash. 2d 693, 703, 911 P.2d 996 (1996). CrR 6.1(a) requires

the defendant’s jury trial waiver to be in writing. However, CrR 6.1(a) is not a constitutional

requirement; “[t]hus, failure to comply with CrR 6.1(a)’s writing requirements does not warrant

reversal where the record is otherwise sufficient to show a valid waiver under the rule.” Hos, 154
Wash. App. at 250.

       B.      Valid Waiver

       Bakke argues that his waiver was not knowing, intelligent and voluntary because he did

not fill out the correct jury trial waiver form and he did not understand his right. He contends that

the waiver form did not inform him of his right to a jury of 12 impartial jurors who must return a

unanimous verdict, of his right to participate in jury selection, or that the judge alone would decide

his case.




                                                  6
46696-1-II


       Bakke is correct that some of the language on the waiver form was not tailored to a waiver

of a jury trial; however, for the most part it did inform Bakke of his right. The form stated, “I have

been informed and fully understand that in a jury trial I have the following rights.” Suppl. CP at

74-75. It enumerated the rights to remain silent, to testify, to hear and challenge witnesses, to call

witnesses, and to appeal. But, it also included language stating, “I freely and voluntarily waive

my right to a jury trial,” as well as, “The court without a jury will consider the factual basis of the

charges listed in paragraph 1. The court will decide whether the facts provide substantial and

compelling reasons to find me guilty of the charges listed in paragraph 1.” Suppl. CP at 74-75.

Therefore, Bakke did acknowledge in writing his waiver and that he would be tried by a judge, not

a jury. The waiver does not need to articulate every right included in the right to a jury. See

Benitez, 175 Wash. App. at 129. We conclude that the written waiver form satisfied CrR 6.1.

       Bakke also contends that his attorney’s signature indicating she reviewed the waiver with

him does not save the waiver. Because the written waiver was valid, we do not decide this issue.

       Bakke argues that the colloquy between himself and the trial court did not “clarify or

correct” his understanding of the right. Br. of Appellant at 7. We disagree. To satisfy the

constitutional requirement, a waiver of the right to a jury trial can be written or oral. Treat, 109
Wash. App. at 427. Here, the record is sufficient to show Bakke’s oral waiver was also valid. When

coupled with the written waiver, it is clear that Bakke understood his right to a jury trial and waived

it. Unlike the court in Hos, where the trial court neither received a written waiver nor questioned

the defendant on the record to determine whether she understood her right or whether she had

discussed the waiver with her counsel, 154 Wash. App. at 252, the court here engaged in a colloquy

with Bakke that explained his rights to him and included more information than that contained on

the waiver form.



                                                  7
46696-1-II


       During the colloquy, the judge read through the form and asked Bakke if he understood the

charges against him and the right to a jury. Bakke answered that he did understand the charges

and wished to waive. The court then said, “[Y]ou have a constitutional right to have a jury trial

and that would be a jury of 12 persons who would be selected at random from the community and

examined by the attorneys to determine that they would be fair and impartial.” RP (July 17, 2014)

at 5. The court further asked Bakke, “[D]o you wish to waive that right and to proceed to a trial

solely decided by the judge?” RP (July 17, 2014) at 5. Bakke stated that he understood and wanted

to waive his right. Only then did the court accept the waiver. The colloquy provided all the

information that Bakke required to make a knowing, intelligent, and voluntary waiver. See

Benitez, 175 Wash. App. at 129. We conclude that Bakke’s oral waiver of a jury trial, on top of the

written waiver, satisfied the constitutional standard.

II.    RIGHT TO DUE PROCESS

       Bakke argues that the trial court violated his due process right by trying him in restraints

without first holding a hearing. We agree that the court erred but conclude that the error was

harmless.

       A.      Standard of Review

       Washington courts have long recognized that a prisoner is entitled to be brought into the

presence of the court free from restraints. See State v. Williams, 18 Wash. 47, 50, 50 P. 580 (1897).

We review a trial court’s decision to shackle a defendant for abuse of discretion. State v. Turner,

143 Wash. 2d 715, 724, 23 P.3d 499 (2001); State v. Walker, 185 Wash. App. 790, 803, 344 P.3d 227,

review denied, 183 Wash. 2d 1025 (2015). A trial court abuses its discretion when its decision is

based on untenable grounds or untenable reasons. Turner, 143 Wash. 2d at 724. A discretionary




                                                  8
46696-1-II


decision rests on untenable grounds if it is unsupported by the facts in the record. Walker, 185
Wash. App. at 800.

       “‘It is fundamental that a trial court is vested with the discretion to provide for courtroom

security, in order to ensure the safety of court officers, parties, and the public.’” Turner, 143
Wash. 2d at 725 (quoting State v. Hartzog, 96 Wash. 2d 383, 396, 635 P.2d 694 (1981)). At the same

time, a criminal defendant is entitled to be free from restraints at trial except under extraordinary

circumstances. State v. E.J.Y., 113 Wash. App. 940, 951, 55 P.3d 673 (2002). Restraints are

disfavored because they may abridge important constitutional rights such as, the presumption of

innocence, the privilege of testifying on one’s own behalf, and the right to consult with and assist

counsel during trial. Turner, 143 Wash. 2d at 725; State v. Finch, 137 Wash. 2d 792, 845, 975 P.2d 967

(1999). By keeping the defendant in restraints, the court might deprive him of the full use of all

his faculties. State v. Damon, 144 Wash. 2d 686, 691, 25 P.3d 418 (2001).

       Only after conducting a hearing and entering sufficient findings into the record should a

trial court allow the use of restraints. Damon, 144 Wash. 2d at 691-92. The court must also consider

less restrictive alternatives. Finch, 137 Wash. 2d at 850. The trial court “‘must exercise discretion

in determining the extent to which courtroom security measures are necessary to maintain order

and prevent injury. That discretion must be founded upon a factual basis set forth in the record.’”

E.J.Y., 113 Wash. App. at 951 (quoting Hartzog, 96 Wash. 2d at 400). The trial court abuses its

discretion unless the basis for its decision is evidence that indicates the defendant poses an

imminent risk of escape, the defendant intends to injure someone in the courtroom, or the

defendant cannot behave in an orderly manner while in the courtroom. Finch, 137 Wash. 2d at 850.

“‘A broad general policy of imposing physical restraints . . . because [the defendant] may be




                                                 9
46696-1-II


potentially dangerous is a failure to exercise discretion.’” Finch, 137 Wash. 2d at 846 (quoting

Hartzog, 96 Wash. 2d at 400) (internal quotations omitted).

       The trial court commits constitutional error where it orders that the defendant be restrained

without balancing or analyzing the need to restrain the defendant. State v. Clark, 143 Wash. 2d 731,

775, 24 P.3d 1006 (2001). “A claim of unconstitutional shackling is subject to harmless error

analysis.” State v. Hutchinson, 135 Wash. 2d 863, 888, 959 P.2d 1061 (1998). The “error does not

require reversal unless it is shown that the use of restraints substantially affected the trial court’s

fact finding.” E.J.Y., 113 Wash. App. at 952. Further, the likelihood of prejudice is significantly

reduced in a proceeding without a jury. E.J.Y., 113 Wash. App. at 952.

       “Bench trials place unique demands on judges, requiring them to sit as both arbiters of law

and as finders of fact.” State v. Read, 147 Wash. 2d 238, 245, 53 P.3d 26 (2002). It is frequently

noted that “‘[i]n bench trials, judges routinely hear inadmissible evidence that they are presumed

to ignore when making decisions.’” Read, 147 Wash. 2d at 245 (quoting Harris v. Rivera, 454 U.S.
339, 346, 102 S. Ct. 460, 70 L. Ed. 2d 530 (1981)). In a bench trial, “‘it is virtually impossible for

a trial judge to commit reversible error by receiving incompetent evidence, whether objected to or

not.’” Read, 147 Wash. 2d at 245 (quoting Builders Steel Co. v. Comm’r of Internal Revenue, 179
F.2d 377, 379 (8th Cir.1950)).

       B.      The Trial Court Committed Harmless Error

       Bakke argues that he had the right to appear in court unshackled. He contends that he

requested to be unshackled but the trial court declined. As a threshold issue, it is clear that Bakke




                                                  10
46696-1-II


did not request to be unshackled. Through counsel, he stated that he had no objection to the

shackles, but wanted the handcuffs removed to take notes.1

       As a secondary threshold issue, the State asserts that this issue was not preserved for appeal,

Bakke should have argued RAP 2.5(a)(3) in his brief, and Bakke cannot show manifest

constitutional error. To establish manifest error, an appellant must demonstrate actual prejudice,

which requires a plausible showing that the asserted error had practical and identifiable

consequences in the trial. State v. Kirkman, 159 Wash. 2d 918, 935, 155 P.3d 125 (2007). Although

Bakke does not present his arguments under the specified umbrella of RAP 2.5(a)(3), he does make

this showing. Bakke argues that the error constituted a constitutional violation and makes a

plausible showing that by requiring him to be restrained throughout the trial, his ability to

participate in his defense was restricted. We will therefore consider the issue. However, even

“‘[i]f an error of constitutional magnitude is manifest, it may nevertheless be harmless.’” State v.

Grimes, 165 Wash. App. 172, 180, 267 P.3d 454 (2011) (quoting State v. Gordon, 172 Wash. 2d 671,

676, 260 P.3d 884 (2011)).

       Bakke contends that the trial court failed to hold a hearing and did not make any findings

to justify the restraints.   Further, he argues that the court did not consider less restrictive

alternatives. This issue has some merit, though not for the reasons communicated in Bakke’s brief.

Bakke’s attorney raised the issue prior to opening statements and the court heard argument from

the parties. Therefore, the court did in fact hold a very brief hearing. Additionally, the court issued


1
  The State presents an “invited error” argument. The invited error doctrine precludes a criminal
defendant from seeking appellate review of an error he helped create, even when the alleged error
involves constitutional rights. State v. Mercado, 181 Wash. App. 624, 629-30, 326 P.3d 154 (2014).
We then consider whether the defendant affirmatively assented to the error, materially contributed
to it, or benefited from it. Mercado, 181 Wash. App. at 630. Here, we conclude that while defense
counsel may have muddied the issue, the conduct did not relieve the trial court of its obligation to
hold a hearing and enter findings to justify the use of restraints.


                                                  11
46696-1-II


a ruling in which it articulated why the restraints were a safety issue and why the possibility of

prejudicing a jury was moot. Finally, the court was asked to remove Bakke’s handcuffs, yet it

found that Bakke should remain restrained; therefore, the court did consider at least one less

restrictive alternative.

        However, although the court engaged in all three steps, the court abused its discretion

because its findings were not sufficient to justify the restraints. See Damon, 144 Wash. 2d at 691-

92. The court did not clearly base its decision on evidence indicating Bakke posed an imminent

risk of escape, intended to injure someone in the courtroom, or would not behave with decorum.

See Finch, 137 Wash. 2d at 850. We conclude the trial court erred.

        Despite the error, Bakke has not and cannot show the use of the restraints “substantially

affected the trial court’s fact finding.” E.J.Y., 113 Wash. App. at 952. Bakke specifically argues

that the shackles inhibited his ability to assist his counsel, his ability to testify, and offended the

dignity of the judicial process. These contentions are not supported by the record. Bakke

participated in his trial by testifying in both the defense case-in-chief and in rebuttal, and reenacted

the incident between himself and Topaum. Additionally, the trial court’s findings and conclusions

were supported by substantial evidence, including testimony of officers on the scene and Bakke’s

own consistent testimony. Bakke also admitted that the methamphetamine was his own and that

the phone and other property in his possession were not his. Furthermore, because Bakke’s trial

occurred without a jury, it is clear that the trial judge knew he was in custody and the risk of

prejudice caused by the restraints was greatly reduced. See E.J.Y., 113 Wash. App. at 952.

Therefore, even though the trial judge did not make the factual findings to support the use of

restraints, we conclude that the error was harmless. See E.J.Y., 113 Wash. App. at 952.




                                                  12
46696-1-II


III.   LEGAL FINANCIAL OBLIGATIONS

       Bakke argues that the trial court erred by not conducting a particularized inquiry before

imposing LFOs. Bakke did not object during sentencing to preserve the issue for appeal and

therefore, we do not consider it here.

       “Unpreserved LFO errors do not command review as a matter of right.” State v. Blazina,

182 Wash. 2d 827, 833, 344 P.3d 680 (2015). In State v. Blazina, 174 Wash. App. 906, 911, 301 P.3d
492 (2013), we exercised our discretion and declined to review an unpreserved LFO claim. The

Supreme Court upheld our decision. Blazina, 182 Wash. 2d at 830. Bakke argues that the court

imposed LFOs on him despite the absence of any indication he could pay them.2 However, he did

not challenge the imposition of LFOs. Bakke’s sentencing hearing took place on September 19,

2014, more than a year after our decision in Blazina; therefore, he had notice that he must object

in the trial court to preserve the claim for appeal. State v. Lyle, 188 Wash. App. 848, 852, 355 P.3d
327 (2015). We decline to review this issue.

IV.    STATEMENT OF ADDITIONAL GROUNDS

       Bakke also filed a SAG in which he appears to assert insufficient evidence existed to

convict him of assault in the third degree because Topaum did not make a report of the assault at

a hospital, did not take photos of his arm, and did not provide a witness. Further, he states that

Topaum’s assertion that Bakke kicked him was hearsay. We disagree.

       In reviewing a claim of insufficient evidence, we examine the evidence in the light most

favorable to the State, reversing only where no rational trier of fact could find that all elements of



2
  Bakke does not distinguish between mandatory and discretionary LFOs. As Washington courts
have previously noted, this distinction is important because the legislature has divested courts of
the discretion to consider a defendant’s ability to pay when imposing mandatory LFOs. State v.
Lundy, 176 Wash. App. 96, 102, 308 P.3d 755 (2013).


                                                 13
46696-1-II


the crime were proved beyond a reasonable doubt. State v. Montgomery, 163 Wash. 2d 577, 586,

183 P.3d 267 (2008). A claim of insufficiency admits the truth of the State’s evidence and all

reasonably drawn inferences. State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004).

       We defer to the trier of fact to resolve conflicting testimony, credibility of witnesses, and

persuasiveness of the evidence. State v. Hernandez, 85 Wash. App. 672, 675, 935 P.2d 623 (1997).

Circumstantial evidence is accorded equal weight as direct evidence. State v. Delmarter, 94 Wash. 2d
634, 638, 618 P.2d 99 (1980).

       RCW 9A.36.031(1)(g) states that “[a] person is guilty of assault in the third degree if he

. . . [a]ssaults a law enforcement officer or other employee of a law enforcement agency who was

performing his or her official duties at the time of the assault.” “Assault” is not defined in the

criminal code and therefore, Washington courts turn to common law. Elmi, 166 Wash. 2d at 215.

There are three recognized definitions of assault: (1) an unlawful touching; (2) an attempt with

unlawful force to inflict bodily injury upon another, tending but failing to accomplish it; and (3)

putting another in apprehension of harm. Elmi, 166 Wash. 2d at 215.

       The State was not required to supply a hospital record or photos of the injury. Instead, the

State must have proved beyond a reasonable doubt that Bakke assaulted a law enforcement officer,

during the commission of his duties, by either an unlawful touching, an attempt to inflict bodily

harm, or putting the officer in apprehension of harm. State v. Elmi, 166 Wash. 2d 209, 215, 207 P.3d
439 (2009).

       The trial court found beyond a reasonable doubt that Bakke “assaulted Tom Topaum by

kicking him in the right shoulder.” CP at 19. This finding was supported by testimony from

Topaum, Cusick, and Bakke himself. Bakke’s testimony was overall consistent with the officers’,

with the exception that he simply denied kicking Topaum on purpose or noticing that he made



                                                14
46696-1-II


contact. Viewing the evidence in the light most favorable to the State and drawing all reasonable

inferences, we conclude that a reasonable fact finder could find Bakke guilty beyond a reasonable

doubt.

         Finally, the State did provide witnesses, and Topaum’s own testimony about being kicked

is not hearsay. See ER 801. Cusick testified that she saw the incident and Topaum testified about

being kicked and feeling his shoulder pop out of socket. We conclude there was sufficient

evidence to support Bakke’s assault in the third degree conviction.

         We affirm.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                            Melnick, J.

We concur:




         Bjorgen, A.C.J.




         Sutton, J.




                                               15